Name: Decision (EU, Euratom) 2015/1566 of the Representatives of the Governments of the Member States of 16 September 2015 appointing four Judges and an Advocate-General to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system
 Date Published: 2015-09-19

 19.9.2015 EN Official Journal of the European Union L 244/58 DECISION (EU, EURATOM) 2015/1566 OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 16 September 2015 appointing four Judges and an Advocate-General to the Court of Justice THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 253 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) The terms of office of 14 Judges and four Advocates-General of the Court of Justice are due to expire on 6 October 2015. In addition, Council Decision 2013/336/EU (1) increased the number of Advocates-General of the Court of Justice to 11, with effect from 7 October 2015. Appointments should therefore be made for the period from 7 October 2015 to 6 October 2021. (2) It has been proposed that the terms of office of Mr Marko ILEÃ IÃ  and Ms Camelia TOADER as Judges of the Court of Justice should be renewed. Mr Eugene REGAN and Mr Michail VILARAS have been proposed for the post of Judge of the Court of Justice. In addition, Mr Manuel CAMPOS SÃ NCHEZ-BORDONA has been proposed for the post of Advocate-General of the Court of Justice. (3) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Mr Marko ILEÃ IÃ , Ms Camelia TOADER, Mr Eugene REGAN and Mr Michail VILARAS to perform the duties of Judges of the Court of Justice, and on the suitability of Mr Manuel CAMPOS SÃ NCHEZ-BORDONA to perform the duties of Advocate-General of the Court of Justice, HAVE ADOPTED THIS DECISION: Article 1 The following are hereby appointed Judges of the Court of Justice for the period from 7 October 2015 to 6 October 2021:  Mr Marko ILEÃ IÃ ,  Mr Eugene REGAN,  Ms Camelia TOADER,  Mr Michail VILARAS. Article 2 Mr Manuel CAMPOS SÃ NCHEZ-BORDONA is hereby appointed Advocate-General of the Court of Justice for the period from 7 October 2015 to 6 October 2021. Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 16 September 2015. The President C. BRAUN (1) Council Decision 2013/336/EU of 25 June 2013 increasing the number of Advocates-General of the Court of Justice of the European Union (OJ L 179, 29.6.2013, p. 92).